                    Case1:20-cv-09616-AJN
                    Case 1:20-cv-09616-AJN Document
                                            Document10
                                                    9 Filed
                                                        Filed02/05/21
                                                              02/05/21 Page
                                                                       Page11of
                                                                              of11
                                           LAW OFFICE OF
                                       JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                                  T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                                 F ACSIMILE : 212.229.2246
JMG URRIERI @ ZELLERLEGAL . COM
                                                                                     2/5/2021




                                                               )HEUXDU\൯൬൪൬൫

        VIA ECF

        Hon. Alison J. NathanUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH
        ൮൪)2/(<64
        1(:<25.1<൫൪൪൪൱-൫൯൪൬
        nathannysdchambers@nysd.uscourts.gov

        5HHedges v. Stanford New York LLC൬൪&9൪൳൰൫൰ $-1

        Dear Judge Nathan

                ๠H XQGHUVLJQHG LV FRXQVHO IRU WKH SODLQWL൵ LQ WKH DERYH-UHIHUHQFHG PDWWHU , ZULWH RQ
        EHKDOI RI DOO SDUWLHV WR UHTXHVW D WKLUW\-day adjournmeQW RI WKH LQLWLDO FRQIHUHQFH FXUUHQWO\
        VFKHGXOHGIRU)HEUXDU\൫൬൬൪൬൫&RXQVHOIRUWKHGHIHQGDQWKDVMXVWUHFHQWO\HQWHUHGKHUQRWLFHRI
        DSSHDUDQFHDQGWKHSDUWLHVDUHFXUUHQWO\HQJDJHGLQVHWWOHPHQWGLVFXVVLRQV๠LVLVWKH¿UVWUHTXHVW
        for such relief.

                 ๠HSDUWLHVWKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                               5HVSHFWIXOO\VXEPLWWHG
7KHLQLWLDOSUHWULDOFRQIHUHQFHVFKHGXOHGIRU
)HEUXDU\LVDGMRXUQHGWR0DUFK
DWSP7KHSDUWLHVVKDOOVXEPLWWKHLU
MRLQWOHWWHUDQGSURSRVHGFDVHPDQDJHPHQWSODQ                Justin A. Zeller
DWOHDVWVHYHQGD\VEHIRUHWKHFRQIHUHQFH
6225'(5('



                                                                                     2/5/2021




                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
